Exhibit Contact: Joseph P. Bergstein for financial community, 610-774-4124 George Biechler, for news media, 610-774-5997 PPL Corporation Two N. Ninth St. Allentown, PA 18101 PPL reviews U.K. regulator’s new price controls ALLENTOWN, Pa. (Dec. 7, 2009) PPL Corporation (NYSE: PPL) has reviewed the final decision on new price controls, made Monday (12/7) by the Office of Gas and Electricity Markets, the entity that regulates Western Power Distribution, PPL’s electricity distribution company in the United Kingdom. Ofgem’s decision governs prices charged by electricity distribution companies such as WPD for the five-year period from April 1, 2010, through March 31, The regulator’s decision allows WPD an average increase in total revenues, before inflationary adjustments, of 6.9 percent in each of the five years through March 31, 2015. The revenue increase includes reimbursement to electricity distributors for higher operating and capital costs to be incurred. WPD was one of only two efficient companies identified by Ofgem to be allocated its requested costs as opposed to an overall average reduction of 8 percent across all companies. In the report, Ofgem set the weighted average cost of capital (“vanilla”) at 4.7 percent for all companies. This is a 0.8 percent decrease from the previous regulatory period. Additionally, Ofgem has established strong incentive mechanisms to provide companies significant opportunities to enhance overall returns by improving network efficiency, reliability or customer service. “We’re pleased that Ofgem has balanced fair customer rates in the near term with our long-term need to fund costs related to system reliability, to upgrade aging infrastructure and to accommodate emerging low-carbon energy sources,” said Rick Klingensmith, president of PPL Global, WPD’s parent company. “We are also pleased that Ofgem has recognized, in its revenue determination, WPD’s outperformance in setting the benchmark for quality of service and network investment efficiency.” Klingensmith said, “While we were disappointed with the weighted average cost of capital determination, when factoring in all component pieces of the Ofgem determination, the anticipated earnings contribution from PPL’s international delivery business segment is consistent with our expectations for 2010.” The full Ofgem report can be accessed at www.ofgem.gov.uk. WPD serves 2.6 million customers in southwest England and south Wales. PPL
